           Case 7:19-cv-08403-VB Document 39 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JONATHAN KUHL,                                                :
                                    Plaintiff,                :
                                                              :
v.                                                            :
                                                              :
U.S. BANK TRUST NATIONAL                                         ORDER
                                                              :
ASSOCIATION, not in its individual Capacity                   :
but solely as Owner Trustee for legacy                           19 CV 8403 (VB)
                                                              :
Mortgage Asset Trust 2018GS-1; MTGLQ                          :
INVESTOR, LP; and RUSHMORE LOAN                               :
MANAGEMENT SERVICES LLC,                                      :
                                    Defendants.               :
--------------------------------------------------------------x
         On July 31, 2020, plaintiff faxed to the Court a letter alternately (i) requesting leave to

file a motion to amend his complaint pursuant to Fed. R. Civ. P. 15, and (ii) seeking leave to

amend the complaint to add a new claim pursuant to the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. § 2605. (See Doc. #32). On August 3, 2020, the Court ordered

defendants to file a letter responding to plaintiff’s request, including to address what effect, if

any, granting leave to amend the complaint would have on the pending motions to dismiss. (Id.).

On August 10, 2020, defendants filed a letter in which MTGLQ Investor, LP (“MTGLQ”) took

no position on the motion for leave to amend, and in which U.S. Bank Trust National

Association, not in its individual Capacity but solely as Owner Trustee for legacy Mortgage

Asset Trust 2018GS-1 (“U.S. Bank”) and Rushmore Loan Management Services LLC

(“Rushmore”) opposed plaintiff’s request to amend the complaint. (Doc. #34).

       By Order dated August 18, 2020, the Court denied plaintiff’s request. (Doc. #36).

       That day, the Clerk of Court docketed a “memorandum” dated August 12, 2020, in

response to the Court’s August 3 Order (Doc. #32) and in response to the defendants’ letter dated

August 10, 2020 (Doc. #34). (See Doc. #37).

                                                   1
          Case 7:19-cv-08403-VB Document 39 Filed 08/21/20 Page 2 of 2




       The Court has carefully reviewed its August 18 Order and plaintiff’s memorandum.

Although plaintiff’s memorandum was received and docketed after the Court issued the August

18 Order, there is nothing in plaintiff’s memorandum that would have changed the Court’s

decision to deny plaintiff’s request to file a motion for leave to amend or to deny plaintiff’s

request to amend the complaint. Accordingly, the August 18 Order denying plaintiff’s requests

stands. (See Doc. #36).

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: August 21, 2020
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                  2
